Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, 11 & 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-2, 4-8, 11 & 13-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-2, 4-8, 11 & 13-20 recite a process and method for determining state of health of a battery in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-2, 4-8, 11 & 13-20 are directed to a method & apparatus for determining state of health of a battery cell. This is achieved by: determining the multi-stage charging sequence to include a plurality of charging rates, the plurality of charging rates including a first charging rate, a second charging rate smaller than the first charging rate, and a third charging rate smaller than the second charging rate (which is routinely practiced in the art with respect to detecting an internal short-circuit fault of a battery cell), determining that an internal short-circuit fault occurs in the target battery cell (this is also routinely practiced in the art). 

ANALYSIS
Claims 1-2, 4-8, 11 & 13-20 are ineligible.
Regarding independent claims 1 & 19-20: conditioning or determining an initial state of charge of the battery routine data gathering that is necessary for the abstract math which has been held to be non-patentable; acquiring a voltage vs. capacity (QV) data of the battery during charging of the battery from the first target state of charge to the second target state of charge is done by mathematical formulae/models and extracting an ICA peak from the IC data; and determining the state of health of the battery based at least in part upon the ICA peak (which also done by mathematical formulae or models and routinely practiced in the art with respect to monitoring or determining state of health of a battery). These basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2, 4-8, 11 & 13-18, the following limitations: “determining the multi-stage charging sequence to include a plurality of charging rates“ in claims 2 & 6 are directed to the mathematical formula integrates into a practical application; “determining the plurality of charging rates includes determining the plurality of charging rates based at least in part upon electrochemistry information associated with the battery” in claims 7-8 is also directed to the mathematical formula integrates into a practical application; “obtaining the incremental capacity (IC) data based on at least the acquired QV data includes differentiating the acquired capacity over the acquired voltage” in claim 14, “stopping a duty cycle operation to determine state of health of the battery” in claim 16 and “modifying a battery electrification plan associated with the battery to limit overcharging” in claim 18 are the steps of routine data gathering necessary for the abstract calculating which is not a practical application. These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea and routine data gathering necessary for the abstract calculating and estimating, thus not a practical application.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-2, 4-8, 11 & 13-20 recites the limitations of the first two steps wherein “stopping” & “charging” are fairly broad as written and would appear to fall under human evaluation & observation e.g., acquiring/monitoring/evaluating/obtaining  spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “determining/evaluating/comparing” or “calculating” is also broad, wherein the broadest reasonable interpretation of “determining” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “calculating” implies some sort of mathematical relationship, “charging”  or “stopping” or “conditioning” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite for determining state of health of a battery at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “calculating” or “determining” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of determining the multi-stage charging sequence to include a plurality of charging rates, the plurality of charging rates including a first charging rate, a second charging rate smaller than the first charging rate, and a third charging rate smaller than the second charging rate in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell.  This step is also very broad.  Under this prong, the Examiner believes that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-2, 4-8, 11 & 13-20 also including the step of acquiring a voltage vs. capacity (QV) data of the battery during charging of the battery from the first target state of charge to the second target state of charge is done by mathematical formulae/models and extracting an ICA peak from the IC data; and determining the state of health of the battery based at least in part upon the ICA peak do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; including identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of an internal short-circuit fault of a battery cell. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite method for determining state of health of a battery at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: obtaining, determining and calculating data (claims 2, 7-8, 11 & 15) and the details thereof including theoretical models or equations, and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-2, 4-8, 11 & 13-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 3, 9-10 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
In terms of claim 3, the prior art of record does not teach alone or in combination of “wherein the charging the battery from the initial state of charge to a first target state of charge via a predetermined multi-stage charging sequence includes: charging the battery from the initial state of charge to a first intermediate state of charge at the first charging rate; charging the battery from greater than or equal to the first intermediate state of charge to a second intermediate state of charge at the second charging rate; and charging the battery from greater than or equal to the second intermediate state of charge to the first target state of charge at the third charging rate” in combination with all elements of claims 1-2.  
In terms of claim 9, the prior art of record does not teach alone or in combination of “wherein the charging the battery from the initial state of charge to a first target state of charge via a predetermined multi-stage charging sequence includes: charging the battery to the first voltage limit at the first charging rate; charging the battery to the first voltage limit at the second charging rate; and charging the battery to the first voltage limit at the third charging rate” in combination with all elements of claims 1-2.  
In terms of claim 10, the prior art of record does not teach alone or in combination of “upon reaching the second target state of charge, charging the battery at a normal charging rate until charging of the battery is complete” in combination with all elements of claim 1.  
In terms of claim 12, the prior art of record does not teach alone or in combination of “pre-conditioning the battery including one of: adjusting battery temperature of the battery to within a diagnostic temperature range; relaxing the battery to meet a relaxation time threshold; and adjusting state of charge of the battery such that the initial state of charge is below a diagnostic state of charge threshold” in combination with all elements of claim 1.  

Examiner’s Note: Claims 1-2, 4-8, 11 & 13-20 are rejected under 35 USC 101 as set forth above.  
The examiner asserts that Prior Art of record from attached PE2E searches cannot be applied to claims 1-2, 4-8, 11 & 13-20 for the following reasons:
The updated PE2E searches of record provides references Chazal et al. (U.S. 2016/0370433 A1) which disclose a method for estimating residual capacities of a plurality of batteries connected to an electrical power distribution network includes storing in the batteries energy coming from the network, releasing to return the energy to the network, gathering information relating to physical quantities to determine a state of ageing of each battery, during the storing, charging a selected battery until a predefined maximum charge level is reached, during the releasing, discharging the selected battery, if the selected battery has reached the maximum charge level during the storing, until a predefined minimum charge level is reached, or making the selected battery inactive if the selected battery has not yet reached the predefined maximum charge level, then measuring a level of energy yielded by the selected battery, and calculating a residual capacity of the selected battery based on the measurement of the level of energy yielded by the battery as seen in Fig. 1, Abstract & claim1.
Reference Patil et al. (US 2021/0325470 A1) disclose a method for determining an available capacity corresponding to the at least one electrode, in response to a decrease in a state of health (SOH) of the battery. The determining of the first peak in the inverse-differential capacity analysis curve of the cell may include determining the first peak in the inverse-differential capacity analysis curve of the cell based on a state of charge (SOC) associated with the at least one electrode when the cell is fully discharged, an SOC associated with the at least one electrode when the cell is fully charged, an inverse-differential capacity analysis curve value associated with a commercial cell, and an ICA curve value obtained from a difference between a potential of a positive electrode and a potential of a negative electrode. as seen in Fig. 1 below. 

    PNG
    media_image1.png
    417
    535
    media_image1.png
    Greyscale

Accordingly, the above Prior Art references fail to disclose the steps of “determining state of health of the battery by at least: charging the battery from the first target state of charge to a second target state of charge at an incremental capacity analysis (ICA) charging rate; acquiring a voltage vs. capacity (QV) data of the battery during charging of the battery from the first target state of charge to the second target state of charge; obtaining an incremental capacity (IC) data based on at least the acquired QV data; pre-processing the IC data; extracting an ICA peak from the IC data; and determining the state of health of the battery based at least in part upon the ICA peak” as mentioned in claims 1, 19-20 including limitations of claims 3, 9-10 & 12 as mentioned above.  Therefore, it would not have been obvious for a person skilled in the art to combine either one or combination of Patil et al. and Wampler et al. to arrive at the claimed invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2858
		October 21, 2022.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858